Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Request for Continued Examination filed on 3/25/2021. Claims 1-20 are pending claims.  Claims 1 and 11 are written in independent form.
Applicant’s amendments and remarks filed on 3/25/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pre-Grant Publication No. 2015/0199319, hereinafter referred to as Newman) and further in view of Lawrence et al. (U.S. Pre-Grant Publication No. 2003/0084361, hereinafter referred to as Lawrence) and Birk et al. (U.S. Pre-Grant Publication No. 2014/0258231, hereinafter referred to as Birk).

Regarding Claim 1:
Newman teaches a system for predictive queue flushing for real-time data synchronization between two data stores, comprising:
A first data store stored in a memory of and operating on a processor of a first computing device;
Newman teaches a first and second computer 110a and 110b connected over network 108 to server 104 having stored on it document 102 (Figure 1) where a local copy of the document resides on the computers for editing by the browser-based application (Para. [0037]).
A second data store stored in a memory of and operating on a processor of a second computing device, wherein the first and second data stores each comprises a shared data set; and
Newman teaches a first and second computer 110a and 110b connected over network 108 to server 104 having stored on it document 102 (Figure 1) where a local copy of the document resides on the computers for editing by the browser-based application (Para. [0037]).
A data synchronization system comprising a memory, a processor, a plurality of software components stored in the memory and operating on the processor, the plurality of software components comprising:
A first data synchronization interface communicating via a network with the first data store;

A second data synchronization interface communicating via a network with the second data store;
Newman teaches a document sharing and editing application 106 on server 104 for interfacing with computers 110a and 110b over network 108 (Paras. [0014]-[0015] & Fig. 1).
A change queue configured to receive change events from the first and second data stores and to store them in a first-in-first-out queue, wherein each change event corresponds to a plurality of changes in data of the shared data set at either the first data store or the second data store;
Newman teaches a change queue configured based on received change events from the users of the first and second computers “in order to match the current version of the document 102 at the server 104” (Para. [0037]) where change events comprise a plurality of changes received from the first user and the second user (Para. [0016]).
A queue monitor configured to monitor the change queue;
Newman teaches monitoring the received changes from clients that are then merged with the current version to determine a new version of the document (Paras. [0041]-[0042]).
A policy manager configured to establish a synchronization policy for synchronizing the shared data set between the first and second data stores;
Newman teaches a policy manager configured to establish a synchronization policy for synchronizing the received changes for the shared document from clients (Paras. [0041]-[0044]).
A query generator configured to flush the change queue according to the established synchronization policy, wherein flushing the change queue comprises at least discarding data that is awaiting action, and to generate a plurality of queries to synchronize changes to the shared data set between the first and second data store;
Newman teaches flushing the change queue according to the established synchronization policy and generating updates to send to clients (Paras. [0041]-[0044]).
Newman further teaches flushing of the change queue comprising discarding data that is awaiting action by teaching not all changes are merged into the document (Para. [0023] and [0042]), thus teaching discarding data that is awaiting action.
Wherein the change queue is flushed in accordance with the established synchronization policy; and
Newman teaches sending an update to the computer including the new version number and content of the changes to the browser-based application (Paras. [0041]-[0044]).
Wherein, when the change queue is flushed, the shared data sets of the first data store and of the second data store are synchronized.
Newman teaches flushing updates to clients for synchronizing the client version with the determined new version (Paras. [0041]-[0044]).

Newman teaches all of the elements of the claimed invention as stated above except:
Change events with timestamps;
A queue monitor configured to feed updated change events and queue status to a query generator and to compute at least an indicia of change velocity;
Synchronizing the shared data set between the first and second data stores based at least in part on the indicia of change velocity, wherein the synchronization policy is drawn from a plurality of synchronization policies stored in a policy database;
wherein a synchronization policy stored in the policy database comprises
a predictive synchronization operation that is performed based on a predictive future event velocity,
the predictive future event velocity being determined based on a plurality of stored event velocity measurements from the queue manager;

However, in the related field of endeavor of data synchronization, Lawrence teaches:
Change events with timestamps;
Lawrence teaches a log recording activity, “keeping track of events such as the time that data was accessed, which rows and tables were accessed and/or changed, and so on” (Para. [0033]) thereby teaching a timestamp associated with the received change events. Lawrence further teaches “for each update to the data structure, the log contains: information about the operation, the part of the data structure that was affected, the time when the operation was performed and an identifier representing the source of the update (for example, a user id)” (Para. [0038]).
A queue monitor configured to feed updated change events and queue status to a query generator and to compute at least an indicia of change velocity;
Lawrence teaches a log recording activity, “keeping track of events such as the time that data was accessed, which rows and tables were accessed and/or changed, and so on” where “by using the log to measure which data set A, B, C, D, and E of data structure 32 were modified, a rate of change of data sets can be measured over time” (Para. [0033]).
Synchronizing the shared data set between the first and second data stores based at least in part on the indicia of change velocity;
Lawrence teaches “the synchronization events may be selected such that more frequent synchronization events occur during time intervals having a higher rate of change of data in the original data set…alternatively, synchronization events may be selected such that fewer synchronization events are required to synchronize the data at regular intervals by eliminating synchronization events during periods of relatively low rates of change of the data (Para. [0006]).
wherein a synchronization policy stored in the policy database comprises
a predictive synchronization operation that is performed based on a predictive future event velocity,
Lawrence teaches “past measurements are used to form a model to infer how data is likely to change in the future (or at least infer periods of high rates of change and periods of low rates of change)” (Para. [0033]).  Lawrence further teaches using estimates of probabilistic models for “controlling when synchronization events should occur” (Para. [0034]).  Therefore, Lawrence teaches a stored predictive synchronization operation performed based on predictive future event velocity developed from the probabilistic models.
the predictive future event velocity being determined based on a plurality of stored event velocity measurements from the queue manager;
Lawrence teaches determining “when synchronization events should occur” based on “past measurements…used to form a model to infer how data is likely to change in the future” (Para. [0033]-[0034]).

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Lawrence and Newman at the time that the claimed invention was filed to have combined the system for varying synchronization intervals taught by Lawrence, with the methods, systems, and apparatus for real-time document sharing and editing taught by Newman.
One would have been motivated to make such combination because Lawrence teaches reducing “staleness” of the shared data by using an adaptive approach over a standard uniform synchronization approach (Fig. 7 & Para. [0070]), which it would have been obvious to a person having ordinary skill in the art would increase user satisfaction in the real-time document sharing and editing system.

Newman and Lawrence teach all of the limitations as recited above except:
Wherein the synchronization policy is drawn from a plurality of synchronization policies stored in a policy database.

However, in the related field of endeavor of device synchronization policy management, Birk teaches:
Wherein the synchronization policy is drawn from a plurality of synchronization policies stored in a policy database.
Birk teaches “synchronization policies may therefore be devised that are more closely targeted to a given scenario….these synchronization policies may be stored in a policy database 210 for use by synchronization policy management module 202” (Para. [0017]).

Thus it would have been obvious to one of ordinary skill in the art, having the teachings of Birk, Lawrence, and Newman at the time that the claimed invention was filed to have combined the the application of policies from a policy datdabase to a synchronization system taught by Birk with the system for varying synchronization intervals taught by Lawrence and the methods, systems, and apparatus for real-time document sharing and editing taught by Newman.
One would have been motivated to make such combination because Birk teaches using a wide range of policies in the policy database to be applied to the synchronization of data, including security policies to match the security needs of the synchronization process based on the context and classification of the synchronization data.  It would have been obvious to a person having ordinary skill in the art that adding security policies to the synchronization process would produce a more reliable and robust synchronization system.


Regarding Claim 2:
Newman, Lawrence, and Birk further teach:
Wherein the established synchronization policy is selected from a set comprising:
Synchronous synchronization,
Periodic synchronization; and
Lawrence teaches selecting periodic synchronization and varying the frequency of the synchronization based on the relative rates of change of the data (Para. [0006]).
Synchronization when change queue reaches a specified length.

Regarding Claim 3:
Newman, Lawrence, and Birk further teach:
Wherein the queue monitor further computes an indicia of change acceleration based on a plurality of change velocity measurements.
Lawrence teaches computing a graph comparing the rate of change, events per minute, with the time of day, thereby teaching an acceleration based on a plurality of change velocity measurements (Para. [0033] & Figure 4)

Regarding Claim 4:
Newman, Lawrence, and Birk further teach:
Wherein the policy manager establishes a synchronization policy based on the indicia of change acceleration.
Lawrence teaches using the rate of change of data sets measured over time to form a model to infer how data is likely to change in the future (or at least infer periods of high rates of change and periods of low rates of change)” (Para. [0033]).  Lawrence further teaches deciding on a synchronization approach for the inference model based on the generated probabilistic model (Paras. [0035]-[0037]).

Regarding Claim 5:
Newman, Lawrence, and Birk further teach:
Wherein the first data store is a cloud-based data service comprising an application programming interface with a daily performance limit for third party access and
Birk teaches communicating through one or more clouds 104(1) through 104(n) for synchronizing a device consistent with a selected policy (Para. [0015]).  Birk further teaches a daily performance limit by teaching the device as being a smart phone or other mobile communication device, thereby teaching a daily performance limit based on the mobile device being limited by its battery charge.
Wherein synchronization policies are dynamically established by the policy manager to achieve near-real-time synchronization of the shared data sets of the first and second data stores without exceeding the daily performance limit.
Lawrence teaches “the synchronization events may be selected such that more frequent synchronization events occur during time intervals having a higher rate of change of data in the original data set…alternatively, synchronization events may be selected such that fewer synchronization events are required to synchronize the data at regular intervals by eliminating synchronization events during periods of relatively low rates of change of the data (Para. [0006]).

Regarding Claim 6:
Newman, Lawrence, and Birk further teach:
Wherein the first data store is a cloud-based data service comprising an application programming interface with a daily performance limit for third party access and
Birk teaches communicating through one or more clouds 104(1) through 104(n) for synchronizing a device consistent with a selected policy (Para. [0015]).  Birk further teaches a daily performance limit by teaching the device as being a smart phone or other mobile communication device, thereby teaching a daily performance limit based on the mobile device being limited by its battery charge.
Wherein synchronization policies are dynamically established by the policy manager to achieve near-real-time synchronization of the shared data sets of the first and second data stores without exceeding the daily performance limit.
Lawrence teaches “the synchronization events may be selected such that more frequent synchronization events occur during time intervals having a higher rate of change of data in the original data set…alternatively, synchronization events may be selected such that fewer synchronization events are required to synchronize the data at regular intervals by eliminating synchronization events during periods of relatively low rates of change of the data (Para. [0006]).

Regarding Claim 7:
Newman, Lawrence, and Birk further teach:
Wherein change events from the first data store are received synchronously by the data synchronization system.
Newman teaches “periodically (E.g., every 10 seconds or every 30 seconds), the users’ client applications send changes to a server, such as the server 104” (Para. [0025]).

Regarding Claim 8:
Newman, Lawrence, and Birk further teach:
Wherein change events from the first data store are received by the data synchronization system on request using periodic polling by the first data synchronization interface.
Newman teaches “in certain implementations, the client applications send changes to the server and request updates from the server without waiting for the period of time” (Para. [0026]) thereby teaching polling for change events.

Regarding Claim 9:
Newman, Lawrence, and Birk further teach:
Wherein the first data store and the second data store are cloud-based data services, at least one of which comprises an application programming interface with a daily performance limit for third party access and
Birk teaches communicating through one or more clouds 104(1) through 104(n) for synchronizing a device consistent with a selected policy (Para. [0015]).  Birk further teaches a daily performance limit by teaching the device as being a smart phone or other mobile communication device, thereby teaching a daily performance limit based on the mobile device being limited by its battery charge.
Wherein synchronization policies are dynamically established by the policy manager to achieve near-real-time synchronization of the share data sets of the first and second data stores without exceeding the daily performance limit.
Lawrence teaches “the synchronization events may be selected such that more frequent synchronization events occur during time intervals having a higher rate of change of data in the original data set…alternatively, synchronization events may be selected such that fewer synchronization events are required to synchronize the data at regular intervals by eliminating synchronization events during periods of relatively low rates of change of the data (Para. [0006]).


Regarding Claim 10:
Newman, Lawrence, and Birk further teach:
Wherein the first data store and the second data store are cloud-based data services, at least one of which comprises an application programming interface with a daily performance limit for third party access and
Birk teaches communicating through one or more clouds 104(1) through 104(n) for synchronizing a device consistent with a selected policy (Para. [0015]).  Birk further teaches a daily performance limit by teaching the device as being a smart phone or other mobile communication device, thereby teaching a daily performance limit based on the mobile device being limited by its battery charge.
Wherein synchronization policies are dynamically established by the policy manager to achieve near-real-time synchronization of the share data sets of the first and second data stores without exceeding the daily performance limit.
Lawrence teaches “the synchronization events may be selected such that more frequent synchronization events occur during time intervals having a higher rate of change of data in the original data set…alternatively, synchronization events may be selected such that fewer synchronization events are required to synchronize the data at regular intervals by eliminating synchronization events during periods of relatively low rates of change of the data (Para. [0006]).

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Response to Amendment
Applicant’s Amendments, filed on 3/25/2021, are acknowledged and accepted.
In light of the amendments filed on 3/25/2021, the 112(b) rejection of claims 1 and 11 for insufficient antecedent basis has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 3/25/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art.

Response to Arguments
In the remarks filed on 3/25/2021, Applicant argues that Newman “teaches only that changes to a document are received and stored, and then a list of changes is produced to bring the local version of the document in line with the most-recent remote version.  This does not teach or imply the use of an ordered queue of changes or a first-in-first-out change process, as claimed, which instead stores and applies all changes in the order in which they were performed, preserving document history rather than merely jumping to the current version in a single pass”. Applicant appears to be importing a narrowed scope that is not reflected in the claim language, when read in its broadest reasonable interpretation.  Nowhere in the claim language of at least the independent claims does it recite that every change event in the change queue is applied to preserve document history.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims merely recite “the change queue is flushed in accordance with the established synchronization policy; and wherein, when the change queue is flushed, the shared data sets of the first data store and of the second data store are synchronized”.
Further, to address the particular argument that Newman does not teach or imply the use of an ordered queue of changes or a first-in-first-out change process, Newman teaches a change queue configured based on received change events from the users of the first and second computers “in order to match the current version of the document 102 at the server 104” (Para. [0037]) where change events comprise a plurality of changes received from the first user and the second user (Para. [0016]).  Therefore Newman is teaching a change queue by teaching a list of captured changes based on received change events and processing the change events in a first in first out manner.  As stated above, the claim language, as read in its broadest reasonable interpretation, does not require that every received change be applied, in order, during the synchronization of the first data sore and of the second data store.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cravo (UK Patent Application Publication No. GB2420882A) teaches synchronizing databases stored on separate devices wherein each database submits a list of changes made to that copy of the database since the last synchronization event to a central server, the server then merges all of these lists to produce a master list, then, using the mast list, each device is sent a list of changes that are needed for the database on that device to be synchronized, and the changes are carried out on each database.
Vierich et al. (U.S. Pre-Grant Publication No. 2008/0104140) teaches an editing of a data model where multiple users maintain a local copy of a stored model and an action log manager creates a model action log for the stored model and tracks actions executed on the stored model.  It is further taught that the current action log for each model copy records actions executed on the model copy, and the model merger manager merges the model copies into the stored model in the repository, by playing the actions in the current action log against the stored model in the repository.
Redko et al. (U.S. Patent No. 9,875,041) teaches synchronized change tracking in data storage volumes where a current change list is converted into a frozen change list, which can merge with future current change lists.  It is further taught that the frozen changes list, which may comprise an indication of all data blocks at the volume that have been changed for a given time period being tracked, , can be provided to the backup client.
Bruening et al. (U.S. Pre-Grant Publication No. 2016/0055226) teaches keeping all changes made on objects, recording the transformed operations in a history log and handling conflicts and ties in the described manner where users can collaboratively work both online and offline on an object graph and merge their respective changes without the need for user interaction to resolve conflicts.
Hrebicek et al. (U.S. Patent No. 10,235,331) teaches synchronizing data across a plurality of endpoints where each endpoint has a master copy of each file and the locally stored file is synchronized to propagate to other endpoints changes that are made to the local copy and to update the local copy to reflect changes made to other endpoints (Col. 3 Lines 6-42).
Wang et al. (U.S. Patent No. 8,671,074) teaches merging a set of multiple log streams into a single change stream and then logically replicating the changes to one or more destination data systems as a single stream of changes (Col. 3 Line 66 – Col. 4 Line 15).
Yan et al. (U.S. Pre-Grant Publication No. 2010/0318495) teaches a query handler configured to receive a query applicable against different combinations of a plurality of remote databases, a corresponding plurality of replica databases including at least some replicated data of respective ones of the remote databases, wherein the query arrives at a plurality of query arrival times and is executed at a plurality of query execution times.
Goh et al. (U.S. Pre-Grant Publication No. 2006/0271600) teaches synchronization of a plurality of different data types between a main computer and one or more remotely disposed computer elements, where the controller includes an orchestrator which responds to requests for data synchronization for components in accordance with predetermined policies maintained by a policy management system.
Yendluri (U.S. Pre-Grant Publication No. 2014/0181301) teaches providing users with managed access to cloud stores distributed across multiple, disparate providers, in a device-independent manner, where a common API and user-friendly user interface allow for a single sign-on access to the various providers.
Quinn et al. (U.S. Pre-Grant Publication No. 2008/0147834) teaches queueing a response to a change request.
Greenspan et al. (U.S. Patent No. 9,218,102) teaches a client node that revises a text document locally and frequently sends those edits to the host of the text document and receives updates from the other clients via the host, and revises the local text document accordingly.
Bae et al. U.S. Pre-Grant Publication No. 2015/0127836) teaches establishing a logical session between first and second client devices and transmitting events through the logical session.
Jayanti Venkata et al. (U.S. Pre-Grant Publication No. 2016/0087854) teaches communicating to remote devices information about change events related to changes in access to an enterprise system, a device access management system may facilitate communication about a change event to the remote devices.
Grieve et al. (U.S. Patent No. 8,738,706) teaches managing document that can be shared among multiple users that can edit the document in a collaborative system and apply operational transformation capability, the transformed change transmitted to the second user device.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        7/2/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154